Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) the recited “heating unit” throughout the claims; (2) the recited “locking member” throughout the claims; and (3) the recited “another locking member” throughout the claims.  The heating unit (100) is shown, e.g., in Figs. 9-10 and described in numbered paragraphs [0049] – [0068] of the originally filed specification.  The locking member (311) is shown, e.g., in Figs. 5-6 and 10-11C and described in numbered paragraphs [0040] – [0041], [0043]-[0044], and [0046]-[0048]  of the originally filed specification.  The another locking member (319) is shown, e.g., in Figs. 5-6 and described in numbered paragraphs [0040], [0043], and [0045]-[0048] of the originally filed specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
3.	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 9 of the 5/10/22 amendment are patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a locking member provided on an upper part of a frame body and configured to be movable between a locking position where the frame body is locked to (an image forming apparatus or a main frame body) so that the frame body is not displaceable against (the image forming apparatus or the main frame body, respectively) and a releasing position where locking of the frame body is released so that the frame body is displaceable against (the image forming apparatus or the main frame body, respectively), and in a process of attaching a heating unit to an attaching position of the frame body, the locking member is configured to restrict a movement of the heating unit to the attaching position by interfering with the heating unit when the locking member is located at the releasing position and to allow a movement of the heating unit to the attaching position when the locking member is located at the locking position.
Independent claim 10 of the 5/10/22 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a locking member provided on an upper part of a frame body and configured to be movable between a locking position where the frame body is locked to an optional sheet feeding apparatus so that the frame body is not displaceable against the optional sheet feeding apparatus and a releasing position where locking of the frame body is released so that the frame body is displaceable against the optional sheet feeding apparatus, and in a process of attaching a heating unit to an attaching position of the frame body, the locking member is configured to restrict a movement of the heating unit to the attaching position when the locking member is located at the releasing position and to allow a movement of the heating unit to the attaching position when the locking member is located at the locking position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653